DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 
Response to Amendments
The amendments filed 05/17/2021 have been entered. Claims 1-20 remain pending in the application. 
Applicant’s arguments, filed 05/17/2021, with respect to the rejection(s) of claim(s) 8, 16, and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.




Response to Arguments
Applicant’s arguments, filed 05/17/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103  have been fully considered but are not persuasive. 
Claim 1 has been amended to recite, at least in part: 
provide a recommendation of two or more candidate users, of the plurality of users, to one or more app developers based on the app usage, wherein the recommendation comprises a first selectable option corresponding to a first candidate user of the two or more candidate users and a second selectable option corresponding to a second candidate user of the two or more candidate users.

	The applicant argues that the applied art and specifically Li fails to teach or suggest the amended claim language. 
	The examiner respectfully disagrees. 
	First, the examiner notes that the instant RCE did not include any further amendments, but rather included the claims filed as part of the after final response filed 003/16/2021. 
	In response to the after-final amendments and arguments (e.g. Advisory Action mailed 03/24/2021), the examiner responded in full each argument and addressed the amended claim language and thus does not bear repeating. The examiner refers to the response of the Advisory Action for the detailed response.
	However, in the interest of clarity of record, the examiner, in the Advisory Action mailed 03/24/2021:
Explained that the amendments filed (e.g. the instant set of claims) do NOT have support within the as filed specification. 
Explained that even if the claim language was supported, which the examiner contends, the prior art of record, and specifically Li, does, in fact, teach the claim language.
Second, the amended claim language has not been previously presented for examination and therefore the applicant’s arguments regarding such amendments are rendered moot. The examiner refers to the rejection under 35 U.S.C. 103 for more details. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, at least in part: 
provide a recommendation of two or more candidate users, of the plurality of users, to one or more app developers based on the app usage, wherein the recommendation comprises a first selectable option corresponding to a first candidate user of the two or more candidate users and a second selectable option corresponding to a second candidate user of the two or more candidate users.

The above limitation does not appear to have support within the as-filed specification. 


	First, as described in the Advisory Action (03/24/2021), the applicant has failed to provide pertinent paragraph numbers and/or figures within the disclosure where support allegedly exists for the claim language. 
	The best support the examiner has found within the as-filed specification is in Paragraph [0035] and recites: 
The computing device 200 may display user interfaces on a display unit 250. For example, the computing device 200 may display a user interface on the display unit 250 asking the advertiser to input one or more keywords. The user interface may provide checkboxes, dropdown selections or other types of graphical user interfaces for the advertiser to select geographical information, demographical information, mobile application information, technology information, publisher information, or other information related to features of an audience segment.

This paragraph, however, fails to support the claim language. 
	Specifically, while paragraph [0035] provides for a “user interface” which “may provide checkboxes, dropdown selections, or other types of graphical user interfaces for does not provide nor indeed suggest within any reasonable interpretation that: 
The selections are related to a “recommendation” as is required 
The selections could possible include “a first candidate user” and a “second candidate user”. 
There are only two selectable options (e.g. the claimed “first selectable option” and “second selectable option”). 
At best, and only in some exemplary embodiment of the instant invention, this paragraph merely provides that some arbitrary user interface has options which relate to “features of an audience segment.” 
	The examiner also notes Paragraph [0050] of the as-filed specification which recites: 
In block 490, the processor is configured to recommend at least one app candidates based on the estimated app usage. Using the estimated rating, the processor may recommend an app to users having an estimated rating greater than a preset threshold. Alternatively or additionally, the processor may recommend users to app developers as potential candidates so that the app developers may further select from the recommended users.

This paragraph too fails to support the claim language. In particular, while Paragraph [0050] provides that “app developers may further select from the recommended users” it does not provide that there are “a first selectable option” nor a “second selectable option” let alone that only these two selectable options (a) exist or (b) that these selectable options “corresponding to a first candidate user…[and] a second candidate user…” At best, Paragraph 50 merely provides that a processor may recommend users to app developers. 

	Independent Claims 9 and 17 recite similar language and thus are similarly rejected under the same reasoning.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 2008/0120287) in view of Soto Matamala et al. (US 2013/0339345 hereinafter “Soto”) and further in view of Pilaszy et al. (US 2012/0030159) and further in view of Yu et al. (“Parallel matrix factorization for recommender systems”, NPL 2013) and further in view of Li (“Characterizing Smartphone Usage Pattern from Millions of Android Users”, NPL October 2015).
With respect to Claim 1, Guan teaches obtain user data from a database, wherein the user data comprise user behavior for a plurality of apps installed on one or more user terminals (Fig.2 Element 215 "User Log Database" Pg. 3 Paragraph [0030] "For each user, the user log database stores explicit ratings and implicit ratings (derived from user events) received from the user regarding one or more items…" Pg.3 
Guan also teaches select at least one rating parameter using the user data, wherein the at least one rating parameter indicates an explicit rating… of at least one app (Fig. 5 Element 520 and/or 525). 
Guan does not explicitly disclose…wherein the at least one rating parameter indicates an explicit rating, assigned by a user in an app store… 
Guan does not explicitly disclose build the user model based on a user-to-rating matrix comprising the at least one rating parameter, wherein the user-to-rating matrix comprises a first dimension indicating a plurality of users of the at least one app and a second dimension indicating a plurality of apps, wherein the building the user model comprises implementing a matrix factorization algorithm that users Alternating Least Squares with Weighted-Lambda Regularization (ALS-WR) to factor the user-to-rating matrix into a user-to-feature matrix and a rating-to-feature matrix.
Soto does teach …wherein the at least one rating parameter indicates an explicit rating, assigned by a user in an app store…(Figure 2, Figure 3A-3B Paragraph [0039] “detecting individual app usage hotspots; and combining the usage 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to combine the usage, explicit rating, and user model as taught by Guan modified with the app store as taught by Soto because this would allow for an easy user-friendly interface for the user to interact with and therefore improve the user’s experience. 
Pilaszy teaches build the user model based on a user-to-rating matrix comprising the at least one rating parameter, wherein the user-to-rating matrix comprises a first dimension indicating a plurality of users of the at least one app and a second dimension indicating a plurality of apps wherein the building the user model comprises implementing a matrix factorization algorithm that users Alternating Least Squares... to factor the user-to-rating matrix into a user-to-feature matrix and a rating-to-feature matrix (Pliaszy Pg. 1 Paragraph [0013] “In the rating matrix, the rows correspond to a plurality of users, whereas the columns correspond to a plurality of items…the rating matrix is then approximated by the product of a user feature matrix and an item feature matrix (this operation is also referred to as factorization of the rating matrix)…” Pg. 5 describes the ALS algorithm (Alternating least squares).). 

The combination of Guan, Soto, and Pilaszy, however, do not appear to disclose... wherein the building the user model comprises implementing a matrix factorization algorithm that users Alternating Least Squares with Weighted-Lambda Regularization (ALS-WR). 
Yu teaches wherein the building the user model comprises implementing a matrix factorization algorithm that uses Alternating Least Squares with Weighted-Lambda Regularization (ALS-WR) (Yu Pg. 795 Eq. (2). The examiner also notes that a person of ordinary skill in the art would readily realize that the mathematical symbol λ as it appears in Yu Eq.2 is Greek letter lambda.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the user model using alternating least squares as taught by the combination of Guan, Soto, and Pilaszy modified with the Alternating Least Squares with Weighted Lambda Regularization as taught by Yu because adding regularization to an alternating least squares optimization problem would prevent the user model from overfitting (Yu Pg. 795). 
The combination of Guan, Soto, Pliaszy, and Yu do not appear to explicitly disclose estimate app usage using the user model; and recommend at least one 
Li teaches estimate app usage using the user model (Li 462 Section 3 describes three ways Li determines an apps popularity. Specifically Note popularity by Downloads and Popularity by network traffic. Any or all of these teaches estimate app usage using the user model)…and provide a recommendation of two or more candidate users, of the plurality of users, to one or more app developers based on app usage… (Li 462 Section 3 describes three ways Li determines an apps popularity. Specifically Note popularity by Downloads and Popularity by network traffic. Any or all of these teaches estimate app usage using the user model. Further, Pg. 464 Section 4.2 recites “knowing user interests and needs towards apps is useful. For marketplace operators, such information can help improve their recommendation systems. For app developers, such information can help improve their apps to work better with other co-installed apps, or explore potential collaboration opportunities with other developers. For network providers, such information can help them provide a more personalized data plan to bundle correlated apps and download them.” Further Note Table 4 Pg. 470. The table describes the implications of Li’s system.  Note especially Col. 2 Row 1, 2, 3 and 4. The examiner notes that “marketplace operators” and “network providers” additionally read on “app developers.” For example, AT&T, COMCAST, etc, while network providers also have “apps” (e.g. Comcast App) and therefore a person of ordinary skill in the art would readily infer that “marketplace operators” and/or “network providers” additionally read on the claimed “app developers”.)…wherein the recommendation comprises a first selectable option corresponding to a first candidate user of the two or more candidate users and a second selectable option corresponding to a second candidate user of the two or more candidate users (The examiner initially notes the rejection under 112(a) as described above. Further, as described in the Advisory action, Li, under the Broadest Reasonable Interpretation, teaches the claim language. First, note Li figure 1 which shows “advanced settings” within the management version of the Wandoujia app. Note that one of the selections a user can make is to toggle whether to allow Wandoujia to collect the data of network activities. This teaches the “selectable option.” Second Note table 3 which shows different groups of device models. Grouping device models in such a way, under the BRI, teaches a selectable option which limits the number of users (i.e. limit the recommendation to users within a specific device type group.). This teaches the “selectable option.”).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the user model as taught by the prior art of record modified with the recommendation of users and app usage as taught by Li because this would better inform the app developers and well as end-users during the development of a particular app. Furthermore, this recommendation to app develops could inform them of potential problems within the app (Li Table 4).
The examiner notes that, in the alternative Pilaszy also teaches estimate app usage using the user model (Pilaszy Pg. 2 Paragraph [0021] "at the server, factorizing said rating matrix R into a user feature matrix P and an item feature matrix Q, wherein the product R-hat of said user feature matrix P and said item feature matrix Q approximates the user rating R…." The examiner notes that, alternatively, Paragraph the rating matrix is then approximated by the product of a user feature matrix and an item feature matrix (this operation is also referred to as factorization of the rating matrix)…” The examiner notes that “approximating” the rating matrix by a combination of a user feature matrix and an item feature matrix as is disclosed by at least Pilaszy teaches the claim language. Specifically, note the predictable result motivation to combine above. That is, because it would have been obvious to a person of ordinary skill in the art to use the user-to-rating matrix specifically for when items = apps, it further would have been obvious to a person of ordinary skill in the art that when the rating matrix is approximated by the product of the matrices as described by Pilaszy, the result, predictably, would be a rating matrix where at least one or more of the entries of the rating matrix would be an “approximated” (i.e. estimated) app usage time, as the claim language requires. Thus, Pilszy teaches the claim language.)

With respect to Claim 2, the combination of Guan, Soto, Pilaszy, Yu, and Li teaches wherein the at least one rating parameter comprises: an implicit rating, the implicit rating comprising usage time that represents time spent on an app in a preset time period and interaction frequency indicating a frequency of accessing the app (Guan Pg.3 Paragraph [0031] "The contextual module receives the logged and stored plurality of explicit ratings and user events regarding a plurality of items (referred to as item preference information) to produce the contextual model." Pg. 

With respect to Claim 4, the combination of Guan, Soto, Pilaszy, Yu, and Li teaches wherein at least one rating parameters comprises: log usage time that represents a log transformation to account for marginal utility (Guan Pg. 4 Paragraph [0051] “User frequency can be also be considered by multiplying rating values with inverse user frequency (fj = log nj/n), since it is assumed that similarity from users rating on a few items is more reliable than similarity from users rating on many items.” The examiner notes that user frequency teaches the claimed “usage time”.). 

With respect to Claim 5, the combination of Guan, Soto, Pilaszy, Yu, and Li teach introduce a weight matrix W to calculate a cost function of weighted least square errors (Pilaszy Pg. 2 Paragraph [0024]- [0030] describe introducing a cost function. Further Pg. 8 Paragraph [0106] describes the use of Alternating Least Squares. Further Pg. 9 Paragraph [0119] describes an alternate use of Alternating Least Squares. Any or all of the steps described read on the presented claim language. Further still, Pg. 12 Paragraph [0160] recites "The item recommendation methods according to the invention incorporate the above described ALS1 or IALS1 algorithms so as to reduce computational complexity, and thus the run time of the factorization of a 
With respect to Claim 6, the combination of Guan, Soto, Pilaszy, Yu, and Li teach wherein the at least one rating parameter comprises: an implicit rating, the implicit rating comprising usage time that represents time spent on an app in a present time period (Guan Pg.3 Paragraph [0031] "The contextual module receives the logged and stored plurality of explicit ratings and user events regarding a plurality of items (referred to as item preference information) to produce the contextual model." Pg. 3 Paragraph [0032] "In further embodiments, the recency, intensity, and frequency dimensions of a user event is considered in producing the contextual model. In these embodiments, the recency, intensity, and frequency dimensions of implicit rating types are used to create further implicit rating types…” The examiner notes that considering recency, intensity, and frequency of a user event (e.g. using an app) when in combination with applied art renders obvious implicit rating comprising usage time that represents time spent on an app in a present time period.).
With respect to Claim 7, the combination of Guan, Soto, Pilaszy, Yu, and Li teach build the user model by minimizing the cost function via alternatively estimating the user-to-feature matrix using the rating-to-feature matrix (Pilaszy Pg. 2 Paragraph [0024]- [0030] describe introducing a cost function. Further Pg. 8 Paragraph [0106] describes the use of Alternating Least Squares. Further Pg. 9 Paragraph [0119] describes an alternate use of Alternating Least Squares. Any or all of the steps described read on the presented claim language. Further still, Pg. 12 Paragraph [0160] recites "The item recommendation methods according to the invention 
With respect to Claim 8, the combination of Guan, Soto, Pilaszy, Yu, and Li teach wherein the at least one rating parameter comprises: an implicit rating, the implicit rating comprising an interaction frequency indicating a frequency of accessing an app (Guan Pg.3 Paragraph [0031] "The contextual module receives the logged and stored plurality of explicit ratings and user events regarding a plurality of items (referred to as item preference information) to produce the contextual model." Pg. 3 Paragraph [0032] "In further embodiments, the recency, intensity, and frequency dimensions of a user event is considered in producing the contextual model. In these embodiments, the recency, intensity, and frequency dimensions of implicit rating types are used to create further implicit rating types…” The examiner notes that considering recency, intensity, and frequency of a user event (e.g. using an app) when in combination with applied art renders obvious the implicit rating comprising an interaction frequency indicating a frequency of accessing an app.).


Claims 3 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 2008/0120287) in view of Soto Matamala et al. (US 2013/0339345 hereinafter “Soto”) and further in view of Pilaszy et al. (US 2012/0030159) and further in view of Yu et al. (“Parallel matrix factorization for recommender systems”, NPL 2013) further in view of Li (“Characterizing Smartphone Usage Pattern from Millions of Android Users”, NPL October 2015) and further in view of Marti et al. (US 2015/0347437).

With respect to Claim 3, the combination of Guan, Soto, Pilaszy, Yu, and Li teaches all of the limitations of Claim 1 as discussed above. 
The combination of Guan, Soto, Pilaszy, Yu, and Li however does not seem to explicitly disclose normalized usage time that represents a ratio of the usage time compared with aggregate app statistics for a group of users with a preset common character. 
Marti does seem to disclose normalized usage time that represents a ratio of the usage time compared with aggregate app statistics for a group of users with a preset common character (Pg. 3 Paragraph [0036] "a usage ratio is computed for each application in the cell by diving the applications launch count by the total number of application launch counts for the cell. For each application in the mxm grid, the application's spatial entropy is computed by normalizing the application's usage ratio by the total number of usage ratios for the grid.” The examiner notes that the application of Marti deals with recommending applications based on users location therefore, the “preset character” is user location.). 


With respect to Claim 9, the combination of Guan, Soto, Pilaszy, Yu, Li, and Marti teaches obtaining, by one or more devices having a processor, user data from a database, wherein the user data comprise user behavior for a plurality of apps installed on one or more user terminal (Guan Fig.2 Element 215 "User Log Database" Pg. 3 Paragraph [0030] "For each user, the user log database stores explicit ratings and implicit ratings (derived from user events) received from the user regarding one or more items…" Pg.3 Paragraph [0031] "The contextual module receives the logged and stored plurality of explicit ratings and user events regarding a plurality of items (referred to as item preference information) to produce the contextual model.").
The combination of Guan, Soto, Pilaszy, Yu, Li, and Marti also teaches selecting, by the one or more devices, at least one rating parameter using the user data, wherein the at least one rating parameter indicates an explicit rating, assigned by a user in an app store, of at least one app (Guan Fig. 5 Element 520 and/or 525; Soto Figure 2, Figure 3A-3B Paragraph [0039] “detecting individual app usage hotspots; and combining the usage information of all the processed apps with metadata (category, user ratings, etc.) in order to generate a relevance-score list of 
The combination of Guan, Soto, Pilaszy, Yu, Li, and Marti teaches build the user model based on a user-to-rating matrix comprising the at least one rating parameter, wherein the user-to-rating matrix comprises a first dimension indicating a plurality of users of the at least one app and a second dimension indicating a plurality of apps wherein the building the user model comprises implementing a matrix factorization algorithm that users Alternating Least Squares... to factor the user-to-rating matrix into a user-to-feature matrix and a rating-to-feature matrix (Pliaszy Pg. 1 Paragraph [0013] “In the rating matrix, the rows correspond to a plurality of users, whereas the columns correspond to a plurality of items…the rating matrix is then approximated by the product of a user feature matrix and an item feature matrix (this operation is also referred to as factorization of the rating matrix)…” Pg. 5 describes the ALS algorithm (Alternating least squares).). 
The combination Guan, Soto, Pilaszy, Yu, Li, and Marti teaches wherein the building the user model comprises implementing a matrix factorization algorithm that users Alternating Least Squares with Weighted-Lambda Regularization (ALS-WR) (Yu Pg. 795 Eq. (2). For further details see the response to arguments above. The examiner also notes that a person of ordinary skill in the art would readily realize that the mathematical symbol λ as it appears in Yu Eq.2 is Greek letter lambda.). 
estimating, by the one or more devices, app usage using the user model (Marti Pg. 3 Paragraph [0033] "Analytics module can use the estimated intensity of application usage at the given locations and output from the predictive model for device population to calculate an application score for each application.” In the alternative, Pilaszy also teaches the claim language. Pilaszy Pg. 2 Paragraph [0021] "at the server, factorizing said rating matrix R into a user feature matrix P and an item feature matrix Q, wherein the product R-hat of said user feature matrix P and said item feature matrix Q approximates the user rating R…." The examiner notes that, alternatively, Paragraph [0036] describes the same steps with the calculation taking place on the client device. Alternatively, Pliaszy Pg. 1 Paragraph [0013] “In the rating matrix, the rows correspond to a plurality of users, whereas the columns correspond to a plurality of items…the rating matrix is then approximated by the product of a user feature matrix and an item feature matrix (this operation is also referred to as factorization of the rating matrix)…” The examiner notes that “approximating” the rating matrix by a combination of a user feature matrix and an item feature matrix as is disclosed by at least Pilaszy teaches the claim language. Specifically, note the predictable result motivation to combine above. That is, because it would have been obvious to a person of ordinary skill in the art to use the user-to-rating matrix specifically for when items = apps, it further would have been obvious to a person of ordinary skill in the art that when the rating matrix is approximated by the product of the matrices as described by Pilaszy, the result, predictably, would be a rating matrix where at least one or more of the entries of 
The combination of Guan, Soto, Pilaszy, Yu, Li, and Marti further teach providing, by the one or more devices, a recommendation of two or more candidate users, of the plurality of users, to one or more app developers based on the app usage…(Li 462 Section 3 describes three ways Li determines an apps popularity. Specifically Note popularity by Downloads and Popularity by network traffic. Any or all of these reads the claim language. Further, Pg. 464 Section 4.2 recites “knowing user interests and needs towards apps is useful. For marketplace operators, such information can help improve their recommendation systems. For app developers, such information can help improve their apps to work better with other co-installed apps, or explore potential collaboration opportunities with other developers. For network providers, such information can help them provide a more personalized data plan to bundle correlated apps and download them.” Further Note Table 4 Pg. 470. The table describes the implications of Li’s system.  Note especially Col. 2 Row 1, 2, 3 and 4. The examiner notes that “marketplace operators” and “network providers” additionally read on “app developers.” For example, AT&T, COMCAST, etc, while network providers also have “apps” (e.g. Comcast App) and therefore a person of ordinary skill in the art would readily infer that “marketplace operators” and/or “network providers” additionally read on the claimed “app developers”.)…wherein the recommendation comprises a first selectable option corresponding to a first candidate user of the two or more candidate users and a second selectable option corresponding to a second candidate user of the two or more candidate users (The examiner initially notes the 

With respect to Claim 10, the combination of Guan, Soto, Pilaszy, Yu, Li, and Marti teaches wherein at least one rating parameter comprises: an implicit rating (Guan Pg.3 Paragraph [0031] "The contextual module receives the logged and stored plurality of explicit ratings and user events regarding a plurality of items (referred to as item preference information) to produce the contextual model." Pg. 3 Paragraph [0032] "In further embodiments, the recency, intensity, and frequency dimensions of a user event is considered in producing the contextual model. In these embodiments, the recency, intensity, and frequency dimensions of implicit rating types are used to create further implicit rating types.). 

With respect to Claim 11, the combination of Guan, Soto, Pilaszy, Yu, Li, and Marti teach normalized usage time that represents a ratio of usage time compared with aggregate app statistics for a group of users with a preset common characteristic (Marti Pg. 3 Paragraph [0036] "a usage ratio is computed for each application in the cell by diving the applications launch count by the total number of application launch counts for the cell. For each application in the mxm grid, the application's spatial entropy is computed by normalizing the application's usage ratio by the total number of usage ratios for the grid.” The examiner notes that the application of Marti deals with recommending applications based on users location therefore, the “preset character” is user location.). 

With respect to Claim 12, the combination of Guan, Soto, Pilaszy, Yu, Li, and Marti teach wherein at least one rating parameters comprises: log usage time that represents a log transformation to account for marginal utility (Pg. 4 Paragraph [0051] “User frequency can be also be considered by multiplying rating values with inverse user frequency (fj = log nj/n), since it is assumed that similarity from users rating on a few items is more reliable than similarity from users rating on many items.” The examiner notes that user frequency reads on the claimed “usage time.”). 

With respect to Claim 13, the combination of Guan, Soto, Pilaszy, Yu, Li, and Marti  teach introducing a weight matrix W to calculate a cost function of weighted least square errors (Pilaszy Pg. 2 Paragraph [0024]- [0030] describe introducing a cost function. Further Pg. 8 Paragraph [0106] describes the use of Alternating Least Squares. Further Pg. 9 Paragraph [0119] describes an alternate use of Alternating Least Squares. Any or all of the steps described read on the presented claim language. Further still, Pg. 12 Paragraph [0160] recites "The item recommendation methods 
With respect to Claim 14, the combination of Guan, Soto, Pilaszy, Yu, Li, and Marti teach wherein the implementing the matrix factorization algorithm comprises collaborative filtering (Pilaszy Paragraph [0012] “In recommender systems using collaborative filtering to obtain information from users to create a user profile for each user, one of the widely used techniques is matrix factorization.” The examiner further refers to the response to arguments above.). 
With respect to Claim 15, the combination of Guan, Soto, Pilaszy, Yu, Li, and Marti teach wherein the implicit rating comprises usage time that represents time spent on an app in a preset time period and interaction frequency indicating a frequency of accessing the app (Guan Pg.3 Paragraph [0031] "The contextual module receives the logged and stored plurality of explicit ratings and user events regarding a plurality of items (referred to as item preference information) to produce the contextual model." Pg. 3 Paragraph [0032] "In further embodiments, the recency, intensity, and frequency dimensions of a user event is considered in producing the contextual model. In these embodiments, the recency, intensity, and frequency dimensions of implicit rating types are used to create further implicit rating types.).
With respect to Claim 16, the combination of Guan, Soto, Pilaszy, Yu, Li, and Marti teach wherein the at least one rating parameter comprises: an implicit rating, the implicit rating comprising an interaction frequency indicating a frequency of accessing an app (Guan Pg.3 Paragraph [0031] "The contextual module receives the he recency, intensity, and frequency dimensions of a user event is considered in producing the contextual model. In these embodiments, the recency, intensity, and frequency dimensions of implicit rating types are used to create further implicit rating types…” The examiner notes that considering recency, intensity, and frequency of a user event (e.g. using an app) when in combination with applied art renders obvious the implicit rating comprising an interaction frequency indicating a frequency of accessing an app.).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 2008/0120287) in view of Soto Matamala et al. (US 2013/0339345 hereinafter “Soto”) and further in view of Pilaszy et al. (US 2012/0030159) and further view of Li (“Characterizing Smartphone Usage Pattern from Millions of Android Users”, NPL October 2015).
With respect of Claim 17, Guan teaches a non-transitory storage medium (Guan Claim 8). 
Guan teaches obtain user data from a database, wherein the user data comprise user behavior for a plurality of apps installed on one or more user terminals (Fig.2 Element 215 "User Log Database" Pg. 3 Paragraph [0030] "For each user, the user log database stores explicit ratings and implicit ratings (derived from user events) received from the user regarding one or more items…" Pg.3 Paragraph [0031] "The contextual module receives the logged and stored plurality of explicit ratings and user events regarding a plurality of items (referred to as item preference information) to 
Guan also teaches select at least one rating parameter using the user data, wherein the at least one rating parameter indicates an explicit rating… of at least one app (Fig. 5 Element 520 and/or 525). 
Guan does not explicitly disclose…wherein the at least one rating parameter indicates an explicit rating, assigned by a user in an app store… 
Guan does not explicitly disclose build the user model based on a user-to-rating matrix comprising the at least one rating parameter, wherein the user-to-rating matrix comprises a first dimension indicating a plurality of users of the at least one app and a second dimension indicating a plurality of apps…
Soto does teach …wherein the at least one rating parameter indicates an explicit rating, assigned by a user in an app store…(Figure 2, Figure 3A-3B Paragraph [0039] “detecting individual app usage hotspots; and combining the usage information of all the processed apps with metadata (category, user ratings, etc.) in order to generate a relevance-score list of apps for every space-time bin with significant app usage.” Paragraph [0040] “App store system may provide mechanisms for the user to discover locally relevant apps. App store system can include a database for storing metadata regarding apps available from the app store…” The examiner notes that metadata includes user ratings as evidence by Paragraph [0039].). 

The combination of Guan and Soto, however, does not explicitly disclose build a user model based on a user-to-rating matrix comprising the at least one rating parameter, wherein the user-to-rating matrix comprises a first dimension indicating a plurality of users of the at least one app and a second dimension indicating the plurality of apps. 
Pilaszy teaches build the user model based on a user-to-rating matrix comprising the at least one rating parameter, wherein the user-to-rating matrix comprises a first dimension indicating a plurality of users of the at least one app and a second dimension indicating a plurality of apps (Pliaszy Pg. 1 Paragraph [0013] “In the rating matrix, the rows correspond to a plurality of users, whereas the columns correspond to a plurality of items…the rating matrix is then approximated by the product of a user feature matrix and an item feature matrix (this operation is also referred to as factorization of the rating matrix)…” Pg. 5 describes the ALS algorithm (Alternating least squares). The examiner notes that the columns corresponding to a plurality of items teaches “and second dimension indicating the plurality of apps.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to combine the building of a user model as taught by the combination of Guan and Soto modified with the matrix factorization as 
	Further, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the ratings of users and the usage of apps as taught by the combination of Guan and Soto modified with the with the specific structure of the user-to-rating matrix as taught by Pilaszy because doing so would yield a predictable result. That is, using the ratings given to “items” by a plurality of users, as described in at least Guan, as the “rows corresponding to a plurality of users” as described by Pilaszy and using the “plurality of apps” and the “usage time” as disclosed by Soto as the “columns correspond[ing] to a plurality of items” (e.g. items = apps) as described by Pilaszy would yield a predictable result of a user-to-rating matrix in which the user-to-rating matrix comprises a first dimension indicating a plurality of users of the at least one app and a second dimension indicating a plurality of apps as is required by the claim language.
The combination of Guan, Soto, and Pilaszy do not appear to explicitly disclose recommend at least one candidate user, of the plurality of users, to one or more app developers based on the user model 
Li teaches provide a recommendation of two or more candidate users, of the plurality of users, to one or more app developers based on the user model… (Li 462 Section 3 describes three ways Li determines an apps popularity. Specifically Note popularity by Downloads and Popularity by network traffic. Any or all of these reads the claim language. Further, Pg. 464 Section 4.2 recites “knowing user interests and needs towards apps is useful. For marketplace operators, such information can  …wherein the recommendation comprises a first selectable option corresponding to a first candidate user of the two or more candidate users and a second selectable option corresponding to a second candidate user of the two or more candidate users (The examiner initially notes the rejection under 112(a) as described above. Further, as described in the Advisory action, Li, under the Broadest Reasonable Interpretation, teaches the claim language. First, note Li figure 1 which shows “advanced settings” within the management version of the Wandoujia app. Note that one of the selections a user can make is to toggle whether to allow Wandoujia to collect the data of network activities. This teaches the “selectable option.” Second Note table 3 which shows different groups of device models. Grouping device models in such a way, under the BRI, teaches a selectable option which limits the number of users (i.e. limit the recommendation to users within a specific device type group.). This teaches at least the second “selectable option.”).   

With respect to Claim 18, the combination of Guan, Soto, Pilaszy, and Li teach wherein the at least one rating parameter comprises: an implicit rating, the implicit rating comprising usage time that represents time spent on an app in a preset time period (Guan Pg.3 Paragraph [0031] "The contextual module receives the logged and stored plurality of explicit ratings and user events regarding a plurality of items (referred to as item preference information) to produce the contextual model." Pg. 3 Paragraph [0032] "In further embodiments, the recency, intensity, and frequency dimensions of a user event is considered in producing the contextual model. In these embodiments, the recency, intensity, and frequency dimensions of implicit rating types are used to create further implicit rating types…” The examiner notes that considering recency, intensity, and frequency of a user event (e.g. using an app) when in combination with applied art renders obvious implicit rating comprising usage time that represents time spent on an app in a present time period.).

With respect to Claim 19, the combination of Guan, Soto, and Li teach estimate app usage using the user model (Pilaszy Pg. 2 Paragraph [0021] "at the server, factorizing said rating matrix R into a user feature matrix P and an item feature the rating matrix is then approximated by the product of a user feature matrix and an item feature matrix (this operation is also referred to as factorization of the rating matrix)…” The examiner notes that “approximating” the rating matrix by a combination of a user feature matrix and an item feature matrix as is disclosed by at least Pilaszy teaches the claim language. Specifically, note the predictable result motivation to combine above. That is, because it would have been obvious to a person of ordinary skill in the art to use the user-to-rating matrix specifically for when items = apps, it further would have been obvious to a person of ordinary skill in the art that when the rating matrix is approximated by the product of the matrices as described by Pilaszy, the result, predictably, would be a rating matrix where at least one or more of the entries of the rating matrix would be an “approximated” (i.e. estimated) app usage time, as the claim language requires. Thus, Pilszy teaches the claim language.). 

With respect to Claim 20, the combination of Guan, Soto, and Li teach wherein the at least one rating parameter comprises: an implicit rating, the implicit rating comprising an interaction frequency indicating a frequency of accessing an app (Guan Pg.3 Paragraph [0031] "The contextual module receives the logged and stored plurality of explicit ratings and user events regarding a plurality of items (referred to as he recency, intensity, and frequency dimensions of a user event is considered in producing the contextual model. In these embodiments, the recency, intensity, and frequency dimensions of implicit rating types are used to create further implicit rating types…” The examiner notes that considering recency, intensity, and frequency of a user event (e.g. using an app) when in combination with applied art renders obvious the implicit rating comprising an interaction frequency indicating a frequency of accessing an app.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.





/F.C.T./Examiner, Art Unit 2126    
                                                                                                                                                                                  
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116